UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No. 1 (Mark One) X ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-13255 SOLUTIA INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 43-1781797 (I.R.S. Employer Identification No.) 575 Maryville Centre Drive, P.O. Box 66760, St. Louis, Missouri63166-6760 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (314) 674-1000 Securities registered pursuant to Section 12(b) of the Act: Registrant’s telephone number, including area code: (314) 674-1000 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered $.01 par value Common Stock New York Stock Exchange Preferred Stock Purchase Rights New York Stock Exchange Warrants, each exercisable for one share of Common Stock
